Title: To George Washington from William Heath, 3 June 1782
From: Heath, William
To: Washington, George


                  
                     
                  Dear General,Highlands June 3. 1782.
                  The enclosed newspaper, letters, &c. I have received from
                     Captain Pray, this morning. I have the honor to be With the greatest respect,
                     Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
               